DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Hold-down device (e.g. claim 1) - understood as a structure (7) that surrounds the punch
Auxiliary joining parts (e.g. claim 1) - rivets (page 1, line 5)
coupling element (e.g. claims 2, 3, 11, 12, 17, 20) - a fluid cylinder, pneumatic piston, or electric drive (page 2, lines 22-24; page 3, lines 12-13)

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 17 is objected to because of the following informalities:
Claim 17 recites “surrounding”, but should be amended to recite --surrounded--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naito (U.S. PGPub 2004/0111878)
Claim 1: Naito discloses a tool for joining components (e.g. paragraph 2), with a housing (for example, the general outer structure 11 as shown in Fig. 1), in which a primary tappet composed of a punch (e.g. the not-shown rod of drive 11 - paragraph 14) and a hold-down device (22/23 - paragraph 15) is mounted such that it can be driven in the axial direction (vertical axis in Fig. 1), a die (10) assigned to the punch and an element feed (14) that can be moved in the axial direction relative to the housing (see Figs. 1-2 and paragraphs 15 and 17), via which auxiliary joining parts (self-piercing rivets - paragraph 2) can be fed to the primary tappet (paragraph 15), wherein at least one position coupled at least indirectly to the primary tappet (see Fig. 1) and at least one position decoupled from the primary tappet (see Fig. 2) can be assumed by the element feed (paragraph 20), and the element feed can be moved in the coupled position together with the primary tappet in the axial direction and remains stationary relative to the housing in the decoupled position upon a movement of the primary tappet (because the feed 14 and the tappet can move axially, or the feed 14 can be swung out of the way axially and rotationally while the tappet is still capable of moving axially, the device appears that it would be capable of such movement even if this is not necessarily the intended use of the device). 
Claim 2: The coupling of the element feed with the primary tappet is achieved by way of a first coupling element (the feed is biased upward by an electric drive such as a solenoid or motor, for example - paragraph 18; the punch is also driven into contact with the element feed via an electric drive - paragraph 14; element feed movement may also be accomplished with a pneumatic piston - paragraph 23).
Claims 3 and 14: The coupling element is a fluid cylinder (e.g. a pneumatic cylinder - paragraph 23).
Claim 15: The auxiliary joining parts are rivets (self-piercing rivets as cited above).
Claim 16: The joining components comprise at least two metal sheets lying flat on top of each other (paragraph 2).

Allowable Subject Matter
Claims 4-13 and 17-20 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Regarding claim 17, similarly to claim 4, the Naito device does not have a secondary tappet fixed within the housing by a coupling element (e.g. a fluid cylinder, pneumatic piston, or electric drive), the primary tappet being axially surrounded by the secondary tappet.
Regarding claim 18, the hold-down device (22/23) is not arranged coaxially between the primary tappet and a secondary tappet (noting that the element 14 and the associated elements are interpreted as the feed device and would not be interpreted to double as a secondary tappet). Claim 19 depends from claim 18.
Regarding claim 20, there is no coupling element (e.g. a fluid cylinder, pneumatic piston, or electric drive) that engages and disengages the hold-down device.

Response to Arguments
Applicant's arguments filed 2/8/2022 have been fully considered but they are not persuasive.
On page 6 of the remarks, Applicant submits that claim 2 should be allowable in view of the Examiner's previously suggested amendment. However, the examiner notes that while the suggested amendment is based on claim 2, it is not identical to claim 2.
With respect to Applicant’s arguments regarding interpretation of various limitations under 112(f), the examiner respectfully disagrees. The MPEP, as cited by Applicant, accounts for nonce terms other than "means". The terms "device", "part", and "element", in the examiner's opinion, are no more specific or structural (or no less generic) in nature than "means" in the context of the instant claims. While they may be understood as generally referring to some form of structural object, they do not denote any particular type of structure and would not be recognized by one of ordinary skill as being sufficiently definite structure for performing the claimed function. Furthermore, the limitations "hold-down", "coupling", 
Applicant notes that the limitations in question do not recite a linking word such as “for”. However, MPEP 2181 I. B. states (bold added for emphasis):
Typically, the claim limitation will use the linking word "for" to associate "means" or a generic placeholder with the function. However, other linking words may be used, such as "so that" or "configured to", provided it is clear that the claim element is reciting a function. In certain circumstances, it is also not necessary to use a linking word if other words used with "means", or the generic placeholder, convey the function. Such words, however, cannot convey specific structure for performing the function or the phrase will not be treated as invoking 35 U.S.C. 112(f). For example, "ink delivery means", "module configured to deliver ink" and "means for ink delivery" could all be interpreted as claim elements that invoke 35 U.S.C. 112(f). See Signtech USA, 174 F.3d at 1356."
In the instant case, the examiner submits that the limitations in question (i.e. "hold-down device", "joining parts", and "coupling element" merely fit this alternative format not using a linking word such as "for". In other words, the lack of "for" or another similar linking word is not necessarily evidence against the interpretation under 112(f).
Furthermore, the examiner disagrees that the terms "hold-down device, "joining parts", and "coupling element" are in the same class as "circuit," "detent mechanism", etc. Unlike certain specific terms of the art (other examples may be "screwdriver", "filters", "brakes", "clamp", etc. as cited in Applicant’s remarks) which are immediately recognizable as referring to particular structures, the limitations in question are not as immediately recognizable, and use generic terms combined with functional language and otherwise lack the requisite structure to perform the claimed functions. Furthermore, Applicant has not cited where these terms are defined in the disclosure as relating to specific structure. The examiner submits that the limitations are not defined as being structural but rather the disclosure provides for corresponding structure as required under 112(f).
Regarding Applicant’s arguments with respect to Naito, Applicant contends that the examiner has misinterpreted the reference. However, the examiner respectfully submits that Applicant has either mischaracterized the examiner’s rejection, or at least has failed to acknowledge the examiner’s particular interpretation of the reference. Applicant’s arguments appear to be premised on the contention that the 
Regarding the dependent claims, Applicant makes particular note of claim 11 and again suggests the examiner has misinterpreted the claimed invention. Applicant states:
Specifically, the first coupling element (5) and the second coupling element (6) are different parts. The first coupling element (5) is, e.g., disclosed in figure 9B and the second coupling element (8) is disclosed in figure 15B. A comparison of these two figures shows that the two components, the first coupling element (5) on one hand and the second coupling (8) on the other hand are arranged at completely different locations on the tool. These features are now shown in Naito.

As explained by the examiner in the previous rejection, claim 11 appeared to erroneously recite the "second coupling element" instead if the "first coupling element". Applicant has amended claim 11 in accordance with the examiner's suggestion, implying that Applicant agrees with the examiner's assessment (otherwise, if the examiner’s assessment were incorrect, then Applicant’s amendment would be in error). Neither claim 11 nor any of the remaining claims as currently amended, make any reference to a "second coupling element". Thus, Applicant's arguments appear to be moot. Regardless, the examiner had already indicated claim 11 as being allowable at least by virtue of its dependency on claim 10, which is still the case in the amended claims, and so it is unclear why Applicant has separately argued for the allowance of claim 11.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726